Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, Fig. 7-9, are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 709 and 711 on [0236], 801-803, 805 and 807 on [0237] and 950 on [0248].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitations, directed to the wireless device “initiating a random access procedure for the cell” are unclear in the light of the disclosure, as Fig. 12 and the corresponding text on [0278] describe the base station 120 initiating the RACH procedure by transmitting the RACH configuration 1210 to the wireless device 110, comprising the essential data for the further steps.
Therefore, it is unclear, how the wireless device initiates the random access procedure for the cell without the essential RACH configuration, which is delivered by the base station, or the omitted portion is directed to the switching operation, as described on [0266].
Claim 1 limitations, directed to “a carrier threshold” are unclear because they are incomplete, as the essential criteria, identifying the carrier, was omitted from the claims limitations. The disclosure provides multiple and contradicting examples of the thresholds, which could be directed to the uplink or downlink carriers, for example [0489] and [0518].
Therefore, different interpretations of the “carrier threshold” would require different and contradicting methods.
Claim 9 limitations are unclear, as self-contradicting, because they are directed to the quality of “at least one downlink BWP”, but comprise measurements of two downlink BWPs.
Claim 20 limitations, directed to the lowest quality of the downlink BWP, are unclear, because the “lowest quality” limitations comprise no criteria.
Other claims are rejected as the claims depending on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-7, 16 and 17, are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Shih (US 10,701,734).
Regarding claim 1, Shih substantially teaches a method (configuring multiple BWPs for the UE communication with the base station, comprising the DL BMPS and UL BMPs, as shown on Fig. 5 and described on 18:7-27) comprising:
activating, by a wireless device, at least two downlink bandwidth parts (BWPs) of a cell (UE selects the active DL BWP with the best DL channel quality, as described on 24:19-25, which is a precondition for the method, shown on Fig. 7 and described on 24:14-61, wherein, Fig. 5 shows two BWPs );
initiating a random-access procedure for the cell (the UE initiates the random access procedure for the cell, shown as step 705 on Fig. 7 and described on 24:14-18);
selecting, for the random-access procedure, an uplink carrier among a plurality of uplink carriers (the UE performs selection of the UL BWPs, based on the best DL reference signals, which inherently belong to the corresponding carriers, shown as step 710 and described on 24:19-33) of the cell based on:
a measured quality of each downlink BWP of the at least two downlink BWPs (the UE performs the selection/measurement operation from multiple active DL BWPs, as described on 19:33-67 or described above); and
transmitting, via the selected uplink carrier, a random-access preamble for the random-access procedure (the UE transmits Msg1 on the selected UL BWP, show as step 715 and described on 24:34-61, wherein Msg1 is described as the RA preamble on 19:19-32). 
Shih does not teach obtaining and using thresholds to measure the quality of the carriers.

A combination of Shih teaching and the Official Notice teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to implement the widely used method of identifying the quality of the carriers.
Regarding claims 2-4, Shih teaches receiving configuration parameters, described as the reference signals, and measuring their quality, as described on 19:53-67, including the carriers, as described above.
Regarding claims 5 and 6, Shih teaches the random access procedure initialization, comprising the power configuration parameters of the DL reference signals, as described on 11:11-38, and/or examples of the power configurations, as described on 14:22-55.
Regarding claim 7, Shih teaches the plurality of the DL BWP of two or more, as described on 19:33-67 and/or shown on Fig. 5.
Regarding claim 16, Shih teaches two or more active DL BWP, as described on 19:33-35 and/or shown on Fig. 5.  
Regarding claim 17, Shih teaches the random access process, as the contention-based procedure, as described on 19:19-28 and numerous following steps of the random access.
Claims 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih as applied to claims 1-7, 16 and 17 above, and further in view of Alfarhan (US 2020/0305186) and the Official Notice.
Shih substantially teaches UE performing selection of the UL BWPs based on the best DL reference signals (see the rejection above for details).

Alfarhan teaches selecting Regular/Normal UL carriers or Supplemental UL carriers for the UE in the BWP communication with the base station, as shown on Fig. 2, depending on the reference signals of the received DL carriers, as described on [0090], which are compared with the corresponding threshold, as described on [0095], and belong to one or many BWPs, as described on [0099]-[0104], and selecting RUL or SUL operation depending on the DL pathloss measurement, as described on [0113] and [0114]. 
Official Notice is taken that using highest or average measurement quality of a signal is well known in the art.
A combination of Shih teaching and Alfarhan and the Official Notice teachings as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method by providing flexibility to the uplink transmission operation, depending on the communication environment. 
In addition, regarding claim 20, Alfarhan teaches using RUL/NUL operation for the higher quality of the BWPs, which are above the thresholds, as described on [0109]- [0113], and inherently comprises all values of the BWPs which are above the thresholds.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shih as applied to claims 1-7, 16 and 17 above, and further in view of Amuru (US 2020/0296656).
Shih substantially teaches the method, comprising the UE receiving the plurality of the DL BWPs (see the rejection above for details).
Shih does not teach correlating the plurality of the BWPs with slots.

A combination of Shih teaching and Amuru teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method by providing a better structure of the BWPs for the further operations, as indicated by Amuru on [0104] and [0105]. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shih as applied to claims 1-7, 16 and 17 above, and further in view of Loehr (US 2019/0349983).
Shih substantially teaches the method, comprising the UE, receiving the plurality of the DL BWPs and determining the UL BWPs on the measured quality of the DL BWPs (see the rejection above for details).
Shih does not teach calculation the UL transmit power for the UE, based on the measured quality of the DL BWPs.
Loehr teaches UE to use the RS signal to calculate the transmit power for the UL transmission and utilizing PUSCH or PUCCH, for the active UL BWPs, as described on [0077]-[0083]. 
A combination of Shih teaching and Loehr teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method by providing an uplink power calculation, which adapts the method for changing communication environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/            Primary Examiner, Art Unit 2461